Case 1:21-cv-06592-AT Document 7 Filed 08/25/21 Page 1 of 2
           Case 1:21-cv-06592-AT Document 7 Filed 08/25/21 Page 2 of 2




       8.       If this case has been settled or otherwise terminated, counsel are required to notify
the Court—before the deadline for the above submissions—by calling (212) 805-0292 and must
e-mail a stipulation of discontinuance, voluntary dismissal, or other proof of termination to the
Orders and Judgments Clerk (judgments@nysd.uscourts.gov).

       SO ORDERED.

Dated: August 25, 2021
       New York, New York




                                                   2
